Citation Nr: 1441356	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  10-33 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder, obsessive compulsive disorder, major depressive disorder, and adjustment disorder with mixed anxiety and depressed mood.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied service connection for PTSD.

This matter was previously before the Board in December 2012 and was remanded for further development.  It has now been returned to the Board for further appellate review.

In the December 2012 remand, the Veteran's claim for PTSD had been expanded to include all currently diagnosed psychiatric disorders.  The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in March 2011.  A transcript of the hearing is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

In the December 2012 remand, the Board specifically instructed that appropriate requests be made to verify the Veteran's stressor, the reported suicide occurring in August or September of 1966, of his fellow service member of H Company, 4th Battalion, 1st Brigade at Fort Ord, California. As a result, the Appeals Management Center (AMC) sent a request to verify the stressor to the Defense Personnel Records Information Retrieval System (DPRIS) in December 2012.  The date range included was from August 1, 1966 to September 1, 1966.  DPRIS responded in January 2013, stating they were unable to document the incident occurring during 1966, and recommended that the U.S. Army Crime Records Center be contacted, which the AMC did in January 2013.  The U.S. Army Crime Records Center responded, indicating that there was no record of the incident.  A review of the January 2013 correspondence from the AMC to the Crime Records Center indicates that only the month of August 1966 was provided as the date of occurrence of the incident.  

After a review of the claims file, it appears that the requests made to verify the Veteran's stressor did not include the complete time periods indicated in the December 2012 remand.  On remand, another attempt must be made to verify the Veteran's stressor, and the appropriate dates of the incident must be provided.  See Stegall v. West, 11 Vet. App. 268 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Additionally, since the case is being remanded, updated VA treatment records should be obtained.  The Veteran should be contacted and asked to indicate if he received any additional private treatment for his acquired psychiatric disorder and if so, he should provide the appropriate releases and those records should be obtained.
The Board notes that the Veteran has not been provided with a VA examination in connection with the claim for service connection for an acquired psychiatric disorder.  The duty to assist includes providing a medical examination or obtaining a medical opinion when (1) there is evidence of a current disability, (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record indicate that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

In this case, VA treatment records from 2009 note diagnoses of PTSD and adjustment disorder with mixed anxiety and depressed mood.  Although nexus opinions and rationales were not provided, the records note that the Veteran related his current psychiatric condition to his memories of traumatic experiences during service.  The Veteran indicated in a January 2010 statement that he was harassed and bullied by black soldiers during service, to the point that he could not be around black people when he was discharged.  The Veteran also indicated that witnessing the suicide of a fellow solider has continued to haunt him since he witnessed it.  He stated that he has to take medication to sleep to try to put these memories out of his mind, and that developed a bad fear about being around other people and crowds, and particularly cannot be around people of different races.  Also, an April 2010 private treatment report from Dr. M.O., indicated that the Veteran had a diagnosis of PTSD and that the veteran alluded that the "things he saw during training camp traumatized him and he was left incapacitated."   As the indication of a possible nexus to service in sufficient to meet the low threshold in McLendon, a VA examination is necessary to determine the nature and etiology of the Veteran's acquired psychiatric disorder.      




Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be requested to identify the name(s) and current address(es) of any private treatment providers who have treated him for an acquired psychiatric disorder.  After the Veteran has signed any appropriate releases, all identified pertinent records should be obtained and associated with the claims folder.  Attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for review.

2.  The AOJ must undertake any necessary development to independently verify the Veteran's alleged stressor.  The U.S. Army and Joint Services Joint Research Center (JSRRC), U.S. Army Crime Records Center, U.S. Army Criminal Investigation Command (Criminal Investigation Division (CID), local police authorities, or other appropriate agencies should be contacted.  The agencies contacted should provide any available information with regard to the suicide of the Veteran's fellow service member, of H Company, 4th Battalion, 1st Brigade at Fort Ord, California, from August 1, 1966 to September 30, 1966.  The Veteran has identified this service member as Caucasian, with the possible first name of "Dan."  Any additional action necessary for independent verification of the particular alleged stressor, including follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating information leads to negative results, the AOJ must notify the Veteran and his representative of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken.

3.  Obtain updated VA treatment records from the Sierra Nevada Veterans Health Care System and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of November 2012 to the present.

4.  After completion of the above, schedule the Veteran for a VA psychiatric examination.  The Veteran's complete claims folder (paper claims file and electronic records) must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

The examiner is asked to address the following:
 
(a)  Identify all current acquired psychiatric disorders, to include PTSD. 

(b)  The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of a verified in-service stressor.

(c) For each currently diagnosed acquired psychiatric disorder, whether it is at least as likely as not (50 percent probability) that any such disorder is related to the Veteran's military service.

The VA examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should explain why a definitive opinion cannot be provided.

5.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



